                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                   No. 5:17-CR-4-D
                                  No. 5:19-CV-544-D


LUCAS VASQUEZ-CHAVARRIA,                  )
                                          )
                          Petitioner,     )
                                          )
                  v.                      )                       ORDER
                                          )
UNITED STATES OF.AMERICA,                 )
                                          )
                          Respondent.     )


       On December 2, 2019, Lucas Vasquez-Chavarria ("Vasquez-Chavarria") moved under 28

U.S.C. § 2255 to vacate, set aside, or correct his 51-month sentence [D.E. 151]. On May 11, 2020,

the government moved to dismiss Vasquez-Chavarria's motion [D.E. 157] and filed a memorandum

in support [D.E. 158]. OnMay27, 2020, Vasquez-Chavarriamoved to extend time to file a response

[D.E. 160]. On June 8, 2020, Vasquez-Chavarria responded [D.E. 161]. As explained below, the

court grants Vasquez-Chavarria' s motion to extend time to respond, grants the government's motion

to dismiss, and dismisses Vasquez-Chavarria' s section 2255 motion.

                                                 I.

       On November 8, 2017, a jury convicted Vasquez-Chavarria possession of contraband

(buprenorphine) in prison and aiding and abetting. See [D.E. 95]; Trial Tr. [D.E. 121] 95-101. On

July 20, 2018, the court held Vasquez-Chavarria' s sentencing hearing. The court adopted the facts

set forth in the Presentence Investigation Report ("PSR"), overruled Vasquez-Chavarria' s objection,

and calculated Vasquez-Chavarria' s advisory guideline range to be 41 to 51 month's imprisonment

based on a total offense level 15 and criminal history category VI. See Sentencing Tr. [D.E. 144]



          Case 5:17-cr-00004-D Document 162 Filed 08/18/20 Page 1 of 5
3-11. After considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Vasquez-

Chavarria to 51 months' imprisonment to run consecutive to his current term of imprisonment. See

id. at 16--22. Vasquez-Chavarria appealed [D.E. 137]. On April 8, 2019, the United States Court

of Appeals for the Fourth Circuit affirmed this court's judgment. See United States v. Vasquez-

Chavarria, 764 F. App'x 296, 297 (4th Cir. 2019) (per curiam) (unpublished). In affirming this

court's judgment, the Fourth Circuit rejected Vasquez-Chavarria' s arguments concerning the two-

level enhancement for obstruction of justice. See id.

       In Vasquez-Chavarria's section 2255 motion, Vasquez-Chavarria contends that his counsel

failed to investigate and interview his co-defendant Rosario-Perez even though Vasquez-Chavarria

told counsel to interview him about the buprenorphine. See [D.E. 151] 13-14. According to

Vasquez-Chavarria, his co-defendant Rosario-Perez would have testified that he was the person who

brought the buprenorphine into the cell. See id.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure ·

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly. 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd,

566 U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam.). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See, e.g., Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

summary judgment. See, e.g., Fed. R. Evid. 20l(d); Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

                                                   2

          Case 5:17-cr-00004-D Document 162 Filed 08/18/20 Page 2 of 5
551 U.S. 308,322 (2007); Philips v. Pitt C1y. Mem'l Hosp .• 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. The court may

consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225-26 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case.

See, e.g., Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359-60 (4th Cir. 2013).

       The "Sixth Amendment entitles criminal defendants to the effective assistance of

counsel-that is, representation that does not fall below an objective standard of reasonableness in

light of prevailing professional norms." Bobby v. Van Hook, 558 U.S. 4, 7 (2009) (per curiam)

(quotations omitted). The Sixth Amendment right to counsel extends to all critical stages of a

criminal proceeding, including plea negotiations, trial, sentencing, and appeal. See, e.g.. Lafler v.

Cooper. 566U.S. 156, 164--65 (2012); Missouri v. Frye, 566U.S. 134,140 (2012); Gloverv. United

States, 531 U.S. 198, 203--04 (2001 ). "[S]entencing is a critical stage of trial at which a defendant

is entitled to effective assistance of counsel, and a sentence imposed without effective assistance

must be vacated and reimposed to permit facts in mitigation of punishment to be fully and freely

developed." United States v. Breckenridge, 93 F.3d 132, 135 (4th Cir. 1996); see Glover, 531 U.S.

at 203--04. To state a claim ofineffective assistance ofcounsel in violation ofthe Sixth.Amendment,

Vasquez-Chavarria must show that his attorney's performance fell below an objective standard of

reasonableness and that he suffered prejudice as a result. See Strickland v. Wasbingto:Q, 466 U.S.

668, 687-91 (1984).

       When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "eHminat.e the distorting

effects of hindsight." Id. at 689. Therefore, the "court must indulge a strong presumption that

                                                  3

          Case 5:17-cr-00004-D Document 162 Filed 08/18/20 Page 3 of 5
counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result of the proceeding would have been different." Id. at 694.

        Vasquez-Chavarria's claim fails concerning counsel's performance. Defense counsel's

investigation was adequate and falls within the wide range of acceptable professional performance.

See, e.g., Strickland, 466 U.S. at 691 ("The reasonableness of counsel's action maybe determined

or substantially influenced by the defendant's own statements or action. Counsel's actions are

usually based, quite properly, on informed strategic choices made by the defendant and on

information supplied by the defendant."). Here, the government's case did not tum on circumstantial

evidence that Vasquez-Chavarriaconstructively possessed the buprenorphine. Rather, a correctional

officer testified that he saw Vasquez-Chavarria with the buprenorphine in his hands in a bowl with

his nickname on it, gave the buprenorphine to his co-defendant Rosario-Perez, pushed the officer,

and attempted to escape. See PSR [D.E. 125] ,r 7. Rosario-Perez then ran from the cell until being

subdued. See id. On these facts, even if defense counsel had called Rosario-Perez as a witness and

Rosario-Perez testified that he brought the buprenorphine to the cell, such testimony would not have

addressed the issue of possession. Moreover, defense counsel already knew that Rosario-Perez's

statement at the prison disciplinary proceeding would not have been helpful in defending against the

possession claim. See PSR ,r 8. On this record, there was no deficient performance. See Strickland,

466 U.S. at 687-91. Alternatively, Vasquez-Chavarria has not plausibly alleged prejudice in light

of the trial evidence. See id. at 689--700.

       After reviewing the claim presented in Vasquez-Chavarria' s motion, the court finds that

reasonable jurists would not find the court's treatment ofVasquez-Chavarria's claim debatable or

                                                  4

          Case 5:17-cr-00004-D Document 162 Filed 08/18/20 Page 4 of 5
wrong and that the claim does not deserve encouragement to proceed any further. Accordingly, the

court denies a certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S.

322, 336--38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                 II.

        In sum, the court GRANTS the government's motion to dismiss [D.E. 157], GRANTS

Vasquez-Chavarria's motion to extend time to respond [D.E. 160], DISMISSES Vasquez-

Chavarria' s section 2255 motion [D.E. 151 ], and DENIES a certificate of appealability. The clerk

shall close the case.

        SO ORDERED. This ( 8 day of August 2020.


                                                        1.rlms  ~oi~ ill
                                                        United States District Judge




                                                 5

          Case 5:17-cr-00004-D Document 162 Filed 08/18/20 Page 5 of 5
